Name: Commission Regulation (EC) No 1128/98 of 29 May 1998 deferring the final date for sowing certain arable crops in certain regions in the 1998/99 marketing year
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  means of agricultural production
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 157/8930. 5. 98 COMMISSION REGULATION (EC) No 1128/98 of 29 May 1998 deferring the final date for sowing certain arable crops in certain regions in the 1998/99 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ- cers of certain arable crops (1), as last amended by Regula- tion (EC) No 2309/97 (2), and in particular Article 12 thereof, Whereas Article 10(2) of Regulation (EEC) No 1765/92 stipulates that, to qualify for the compensatory payments for cereals, protein crops and linseed under the support system for certain arable crops, producers must have sown the seed at the latest by 15 May preceding the relevant harvest; Whereas Article 9 of Commission Regulation (EC) No 658/96 of 9 April 1996 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops (3), as last amended by Regulation (EC) No 760/98 (4), fixes 15 May as the final date for oilseeds; Whereas, because of the particular weather conditions this year, the final dates for sowing seeds fixed for Germany, Austria, Belgium, Denmark, Ireland, Greece, the Nether- lands, Portugal, France, the United Kingdom and Sweden cannot be complied with in all cases; whereas, in conse- quence, the time limit for sowing cereals and/or oilseeds, and/or protein crops and/or linseed for the 1998/99 marketing year should, where necessary, be deferred for certain specific regions; whereas to do so Regulations (EEC) No 1765/92 and (EC) No 658/96 should be waived as permitted by the seventh indent of Article 12 of Regu- lation (EEC) No 1765/92; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, HAS ADOPTED THIS REGULATION: Article 1 The final dates for crop sowings for the 1998/99 mar- keting year are fixed in the Annex hereto for the crops the Member States and regions indicated therein. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 15 May 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 12. (2) OJ L 321, 22. 11. 1997, p. 3. (3) OJ L 91, 12. 4. 1996, p. 46. (4) OJ L 105, 4. 4. 1998, p. 8. ¬ ¬EN Official Journal of the European CommunitiesL 157/90 30. 5. 98 ANNEX Final date for sowing crops for the 1998/99 marketing year Crops Member State Region Final date Maize, sunflower, sorghum, soya, buck- wheat France The entire country 31 May 1998 Cereals, oilseeds, protein crops and linseed Belgium The entire country 31 May 1998 Denmark Ireland Netherlands United Kingdom Maize, sunflower, soya Greece The entire country 31 May 1998 Maize Germany The entire country 31 May 1998 Maize, soya Austria The entire country 31 May 1998 Maize, sunflower, sorghum Portugal The entire country 15 June 1998 Cereals, oilseeds, protein crops and linseed Sweden Stockholm 15 June 1998 Uppsala SÃ ¶dermanland Ã stergÃ ¶tland JÃ ¶nkÃ ¶ping Kronoberg Kalmar Gotland Blekinge SkÃ ¥ne Halland VÃ ¤stergÃ ¶tland Ã rebro VÃ ¤stmanland